Name: Commission Regulation (EC) No 1518/1999 of 12 July 1999 setting the amount of the payment on account of the cost of disposal of certain distillation products for 2000
 Type: Regulation
 Subject Matter: food technology;  accounting;  beverages and sugar;  economic policy;  EU finance
 Date Published: nan

 Avis juridique important|31999R1518Commission Regulation (EC) No 1518/1999 of 12 July 1999 setting the amount of the payment on account of the cost of disposal of certain distillation products for 2000 Official Journal L 177 , 13/07/1999 P. 0007 - 0007COMMISSION REGULATION (EC) No 1518/1999of 12 July 1999setting the amount of the payment on account of the cost of disposal of certain distillation products for 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine(1), as last amended by Regulation (EC) No 1627/98(2) and in particular Article 37(2) thereof,Whereas, as regards alcohol from distillation as referred to in Articles 35 and 36 of Regulation (EEC) No 822/87, the European Agricultural Guidance and Guarantee Fund (EAGGF) is to bear only the costs arising from its disposal; whereas the amount of the payment on account of the cost of disposal of the products must be fixed having regard to depreciation in a way similar to that by which alcohol from distillation as referred to in Article 39 of that Regulation is depreciated,HAS ADOPTED THIS REGULATION:Article 1The amount of the payment on account of the cost of disposal of the products of distillation pursuant to Articles 35 and 36 of Regulation (EEC) No 822/87 shall be determined by application of a coefficient to the value of purchase made by intervention agencies.For the 2000 financial year this coefficient shall be 0,70.Article 2The expenditure amounts determined in this way shall be notified to the Commission under the declaration established pursuant to Commission Regulation (EC) No 296/96(3).Article 3This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 October 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27.3.1987, p. 1.(2) OJ L 210, 28.7.1998, p. 8.(3) OJ L 39, 17.2.1996, p. 5.